Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5891222 (hereinafter referred as “Hilgendorff”), in view of US 2873030 (hereinafter referred as “Ashton”).
Regarding claim 1, Hilgendorff teaches a membrane module (10) comprising a housing (101) forming a container interior space by means of finisher discs (106) at two end sides, the finisher discs (106) comprise a feed inlet (14), a retentate outlet (16), and a permeate outlet (in which permeate tube is arranged), a plurality of membrane 
Hilgendorff does not disclose details of connection between the permeate tube and the finisher disc, and does not disclose that the permeate tube and the finisher discs by way of a key-and-groove connection are aligned in an alternating manner on the permeate tube and the permeate outlet of the finisher discs. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Ashton teaches a filter device comprising a plurality of discs mounted on a shaft (14), wherein the shaft (14) comprises grove to receive the locking tabs (17) on the filtering discs (fig. 1, 2; C3/L48-60). 
Hilgendorff and Ashton are analogous inventions in the art of filter devices comprising a plurality of disc filters mounted on a tubular shaft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mounting arrangement between the disc filter and the permeate shaft of Hilgendorff with the mounting arrangement of key and groove as taught by Ashton to 
Regarding claim 2, modified Hilgendorff teaches limitations of claim 1 as set forth above. Hilgendorff teaches that the membrane module further comprises deflection discs (18) that are push-fitted onto the permeate tube (Refer fig., 1, 2; and rejection of claim 1), wherein the deflection disc have recess (refer fig. 6), the deflection discs are employed to direct the flow of un-separated mixture (15) within the arrangement (105). Hilgendorff does not teach that the permeate tube and the deflection discs by way of a key-and-groove connection are also aligned in an alternating manner. However, Ashton established that it is known in the art to use key-and-groove connection to attach pipe to a disc shaped end cap. One of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of key-and-groove to the module of Hilgendorff to provide connection between permeate tube and the deflection discs. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 
Regarding claims 3-4, modified Hilgendorff teaches limitations of claim 1 as set forth above. Ashton established that it is known in the art to use key-and-groove connection to attach pipe to a disc shaped end cap. Selection of type of connection would between two elements of the membrane module would have been an obvious matter of design choice to one of ordinary skill in the art. One of ordinary skill in the art would have had a reasonable expectation of success in providing the groove and key configuration between a pipe and a disc-shaped element or between two pipes. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. Examples of rationales that may support a conclusion of obviousness include: Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Regarding claim 5, modified Hilgendorff teaches a membrane module according to claim 1 as set forth above. The limitation “for separating mixtures of liquids and/or gases” is reciting an intended use of the membrane module rather than reciting any 
Regarding claim 6, modified Hilgendorff teaches limitations of claim 5 as set forth above. The limitation “for reducing the emissions on breathing lines of storage tanks” is reciting an intended use of the membrane module rather than reciting any method steps. Additionally, applicant admitted [0018] that it is known in the art to use membrane modules for reducing emissions on breathing lines of storage tanks. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in using the module of modified Hilgendorff for reducing emissions on breathing lines of storage tanks. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. Examples of rationales that may support a conclusion of obviousness include: Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Regarding claims 7 and 8, modified Hilgendorff teaches limitations of claim 5 as set forth above. Selection of number of keys and groove would have been an obvious matter of design choice to one of ordinary skill in the art since Ashton established that providing a groove on the shaft and a key/tab on disc is known in the art. Duplication of parts and rearrangement of parts has been held to be an obvious matter of design choice to one of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Response to Arguments
The objections to the drawings and specification are withdrawn in view of the claim amendments.
The amendments to claims 1-4 overcomes the claim rejections under 35 USC 112(b). Therefore, the claim rejections under 35 USC 112(b) are withdrawn.
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 1, applicant argued that the permeate tube of Hilgendorff is plug fitted and that the discs do not show any key or grooves. The limitation of “push-fitting” does not differentiate the connection shown in Hilgendorff. Push-fitting is interpreted as permeate tube is being pushed through or inserted through the opening in the discs which is disclosed by Hilgendorff. The limitation of Key and groove connection is taught by Ashton. Applicant’s arguments with regards to the prior art Knappe is moot because Knappe is not applied in the current claim rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777